Case 2:18-cv-00656-RAJ-DEM Document 37 Filed 06/14/19 Page 1 of 2 PageID# 243



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  NORFOLK DIVISION



TRANS-RADIAL SOLUTIONS,LLC,

        Plaintiff,

                                                                  CIVIL NO.2:18-cv-656


BURLINGTON MEDICAL,LLC,
MR.JOHN WILLIAMS,
FOX THREE PARTNERS,LLC,and
PHILLIPS SAFETY PRODUCTS,INC.,

        Defendants.



                                                 ORDER


        This matter comes before the Court regarding the hearing on the defendants' partial motion

to dismiss(ECF No. 19)that is currently scheduled for Monday,June 17,2019,at 10:00 a.m. On

June 13,2019,defense counsel notified opposing counsel and the undersigned's courtroom deputy

by email that defense counsel's father had fallen seriously ill and asked that the hearing be

rescheduled so that she could remain with her family for the next several days. Considering these

circumstances, the Court finds that a brief continuance is necessary and justified. Accordingly,

the hearing on the defendants' partial motion to dismiss (ECF No. 19) is hereby RESET for

Thursday. June 27.2019. at 2:00 p.m.'

        Furthermore, in light ofthis additional yet necessary delay in proceedings, and considering

the parties' agreement as set forth in the Court's May 20,2019 Order that discovery shall proceed




' If any conflict arises with this new hearing date in the future, the Court advises that it may resolve the
pending motion to dismiss without a hearing by relying on the parties' thorough briefing on the matter. See
Fed. R. Civ. P. 78.

                                                     1
Case 2:18-cv-00656-RAJ-DEM Document 37 Filed 06/14/19 Page 2 of 2 PageID# 244
